—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Klein, J.), rendered November 27, 1996, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his plea of guilty (see, CPL 220.60 [3]; People v Rose, 239 AD2d 364; People v Hernandez, 236 AD2d 557). Moreover, since the defendant received the promised sentence, he has no basis to complain that his sentence is excessive (see, People v Kazepis, 101 AD2d 816). In any event, we have reviewed the sentence and find that it is not excessive. Rosenblatt, J. P., O’Brien, Thompson, Friedmann and Goldstein, JJ., concur.